ON MOTION

ORDER

RADER, Circuit Judge.
Respondent Department of Transportation (“DOT”) moves this court in its brief to vacate the decision of the Merit Systems Protection Board (“Board”) with respect to the Board’s res judicata ruling and grant its unopposed motion under Fed. Cir. R. 27(f) to remand this case with instructions to permit the pro se Petitioner Euwan Y.A. Godfrey (“Ms. Godfrey”) to proceed with her retaliation and hostile work environment claims on the mertis. Counsel for DOT alleges they were unable to contact Ms. Godfrey to determine whether she would consent to their motion under Fed. Cir. R. 27(a)(5) as no telephone number is listed for her. Counsel for the Board, Jeffrey Gauger, represents that the Board takes no position on the motion to remand. DOT Br. at 1-2 n. 1,13-14.
This court agrees that vacatur and remand is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) DOT’S unopposed motion to vacate and remand is granted.
(2) Each party shall bear its own costs.